UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06258) Exact name of registrant as specified in charter:	Putnam Arizona Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2017 Date of reporting period:	February 28, 2017 Item 1. Schedule of Investments: Putnam Arizona Tax Exempt Income Fund The fund's portfolio 2/28/17 (Unaudited) Key to holding's abbreviations AGC — Assured Guaranty Corp. AGM — Assured Guaranty Municipal Corporation BAM — Build America Mutual COP — Certificates of Participation FGIC — Financial Guaranty Insurance Company FHL Banks Coll. — Federal Home Loan Banks System Collateralized FHLMC Coll. — Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. — Federal National Mortgage Association Collateralized G.O. Bonds — General Obligation Bonds GNMA Coll. — Government National Mortgage Association Collateralized MAC — Municipal Assurance Corporation NATL — National Public Finance Guarantee Corp. U.S. Govt. Coll. — U.S. Government Collateralized VRDN — Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (97.8%) (a) Rating (RAT) Principal amount Value Arizona (92.6%) AZ Board of Regents Syst. VRDN (AZ State U.), Ser. B, 0.62%, 7/1/34 A-1+ $485,000 $485,000 AZ Game & Fish Dept. and Comm. Rev. Bonds (AGF Administration Bldg.), 5.00%, 7/1/21 A2 500,000 509,880 AZ School Fac. Board COP, U.S. Govt. Coll., 5.75%, 9/1/22 (Prerefunded 9/1/18) Aa3 1,000,000 1,071,060 AZ State COP, Ser. A, AGM, 5.00%, 10/1/29 AA 500,000 544,745 AZ State Hlth. Fac. Auth. Rev. Bonds (Banner Hlth.), Ser. D, 5.50%, 1/1/38 (Prerefunded 1/1/18) AA- 1,250,000 1,298,463 (Scottsdale Hlth. Care), 5.00%, 12/1/28 A2 500,000 570,110 AZ State Hlth. Fac. Auth. VRDN (Catholic West), Ser. B, 0.64%, 7/1/35 VMIG1 500,000 500,000 AZ State Hlth. Fac. Auth. Hlth. Care Ed. Rev. Bonds (Kirksville College), 5.125%, 1/1/30 A- 750,000 815,618 AZ State School Facs. Board COP, Ser. A, 5.00%, 9/1/23 Aa3 125,000 146,651 AZ State Sports & Tourism Auth. Rev. Bonds (Multi-Purpose Stadium Fac.), Ser. A, 5.00%, 7/1/30 A1 500,000 536,140 AZ State Trans. Board Hwy. Rev. Bonds, 5.00%, 7/1/32 AAA 885,000 1,020,113 AZ State U. Nanotechnology Research, LLC Lease Rev. Bonds (AZ State U. Research Park Lease), Ser. A, AGC, 5.00%, 3/1/34 AA 500,000 529,590 Casa Grande, G.O. Bonds, Ser. B, 4.00%, 8/1/27 AA- 250,000 274,230 Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), 7.25%, 12/1/19 (escrow) (F) D/P 150,000 448 Central AZ State Wtr. Conservation Dist. Rev. Bonds (Wtr. Delivery Operation & Maintenance (O&M)), 5.00%, 1/1/36 AA+ 640,000 725,325 Chandler, Excise Tax Rev. Bonds, 5.00%, 7/1/27 AAA 100,000 123,346 El Mirage G.O. Bonds, AGM, 5.00%, 7/1/42 AA 250,000 278,873 Flagstaff, G.O. Bonds Ser. B, 5.00%, 7/1/21 Aa2 200,000 228,590 4.00%, 7/1/27 Aa2 100,000 110,915 Gilbert, Pub. Facs. Rev. Bonds 5.00%, 7/1/20 Aa1 250,000 280,288 5.00%, 7/1/18 Aa1 500,000 527,195 Gilbert, Wtr. Resource Muni. Property Corp. Util. Syst. Rev. Bonds, 5.00%, 7/1/27 AAA 150,000 183,117 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5.125%, 5/15/40 A 1,000,000 1,091,820 (John C. Lincoln Hlth. Network), 5.00%, 12/1/42 (Prerefunded 12/1/17) AAA/P 500,000 515,435 Glendale, Indl. Dev. Auth. Sr. Living Fac. Rev. Bonds (Royal Oaks Life Care Cmnty.), 5.00%, 5/15/39 A/F 500,000 537,345 Glendale, Wtr. & Swr. Rev. Bonds, 5.00%, 7/1/21 AA 500,000 574,185 Goodyear Cmnty., Fac. Utils. G.O. Bonds (Dist. No. 1), 4.00%, 7/15/21 A1 150,000 163,467 Goodyear, Wtr. & Swr. Rev. Bonds, AGM 5.50%, 7/1/41 AA 500,000 570,185 5.00%, 7/1/35 AA 200,000 229,000 Lake Havasu City, Waste Wtr. Syst. Rev. Bonds, Ser. B, AGM, 5.00%, 7/1/43 AA 250,000 279,558 Maricopa Cnty. & Phoenix, Indl. Dev. Auth. Mtge. Rev. Bonds (Single Fam.), Ser. A-2, GNMA Coll., FNMA Coll., FHLMC Coll., 5.80%, 7/1/40 Aaa 30,000 30,103 Maricopa Cnty., G.O. Bonds (Dist. No. 28 Kyrene Elementary School Impt.), Ser. C-10, 5.00%, 7/1/34 Aa1 250,000 283,245 (Unified School Dist. No. 60 Higley School Impt.), Ser. C, U.S. Govt. Coll., 5.00%, 7/1/27 (Prerefunded 7/1/18) A1 1,000,000 1,053,710 (Unified School Dist. No. 89 Dysart), 5.00%, 7/1/25 A+ 500,000 592,395 (Unified School Dist. No. 95 Queen Creek), 5.00%, 7/1/25 Aa3 200,000 238,036 (Unified School Dist. No. 60 Higley School Impt.), Ser. C, AGM, 4.00%, 7/1/33 AA 150,000 158,490 (Dist. No. 28 Kyrene Elementary School Impt.), Ser. D-10, 4.00%, 7/1/30 Aa1 200,000 214,476 (Unified School Dist. No. 89 Dysart), BAM, 4.00%, 7/1/27 AA 550,000 613,399 Maricopa Cnty., Indl. Dev. Auth. Rev. Bonds (Banner Hlth. Oblig. Group), Ser. A, 5.00%, 1/1/35 AA- 500,000 563,220 Maricopa Cnty., Indl. Dev. Auth. Ed. Rev. Bonds (Reid Traditional Schools Painted Rock Academy), 5.00%, 7/1/36 Baa3 250,000 266,883 (Horizon Cmnty. Learning Ctr.), 5.00%, 7/1/35 BBB- 350,000 367,546 Maricopa Cnty., Indl. Dev. Auth. Hlth. Fac. Rev. Bonds (Catholic Hlth. Care West), Ser. A, 6.00%, 7/1/39 A 750,000 819,675 Maricopa Cnty., Indl. Dev. Auth. Solid Waste Disp. Mandatory Put Bonds (6/3/24) (Waste Mgt., Inc.), 3.375%, 12/1/31 A-2 250,000 261,380 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7.25%, 2/1/40 Baa1 1,050,000 1,150,128 (Southern CA Edl. Co.), Ser. A, 5.00%, 6/1/35 Aa3 650,000 710,301 Maricopa Cnty., Regl. Pub. Trans. Auth. Fund Rev. Bonds (Trans. Excise Tax), 5.25%, 7/1/24 AA+ 435,000 526,946 McAllister, Academic Village Rev. Bonds (AZ State U.), 5.00%, 7/1/33 AA- 250,000 283,015 Mesa, St. & Hwy. Rev. Bonds, 5.00%, 7/1/21 AA 500,000 571,700 Mesa, Util. Syst. Rev. Bonds, 5.00%, 7/1/35 Aa2 750,000 841,493 Northern AZ U. Rev. Bonds 5.00%, 6/1/36 A1 450,000 500,391 5.00%, 6/1/34 A1 250,000 279,565 Peoria, Dev. Auth. Inc. Rev. Bonds, 5.00%, 7/1/23 AA+ 500,000 582,030 Phoenix & Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Single Fam.), Ser. 4, GNMA Coll., FNMA Coll., FHLMC Coll., 5.80%, 12/1/39 AAA/P 15,000 15,091 Phoenix, Civic Impt. Corp. Arpt. Rev. Bonds, Ser. A, 5.00%, 7/1/40 A1 500,000 542,830 Phoenix, Civic Impt. Corp. Dist. Rev. Bonds (Civic Plaza), Ser. B, FGIC, NATL, 5.50%, 7/1/43 Aa2 1,000,000 1,293,130 Phoenix, Civic Impt. Corp. Waste Wtr. Syst. Rev. Bonds 5.50%, 7/1/24 AAA 500,000 529,665 5.00%, 7/1/29 AA+ 500,000 579,575 Phoenix, Civic Impt. Corp. Wtr. Syst. Rev. Bonds, Ser. A, 5.00%, 7/1/39 (Prerefunded 7/1/19) AAA 500,000 544,930 Phoenix, Indl. Dev. Auth. Ed. Rev. Bonds (Great Hearts Academies), 6.00%, 7/1/32 BB+/F 250,000 272,040 (Great Hearts Academies), Ser. A, 5.00%, 7/1/36 BBB- 150,000 160,527 (Choice Academies, Inc.), 4.875%, 9/1/22 BB+ 175,000 185,675 (Great Hearts Academies), 3.75%, 7/1/24 BBB- 260,000 259,496 Phoenix, Indl. Dev. Auth. Ed. 144A Rev. Bonds (BASIS Schools, Inc.) 5.00%, 7/1/35 BB 100,000 101,357 Ser. A, 5.00%, 7/1/35 BB 150,000 152,036 Pima Cnty., G.O. Bonds U.S. Govt. Coll., 5.00%, 7/1/26 (Prerefunded 7/1/21) AA- 490,000 561,153 (Unified School Dist. No. 6), MAC, 4.00%, 7/1/28 AA 200,000 216,784 Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Providence Day School, Inc.), 5.125%, 12/1/40 BBB+ 500,000 523,600 Pima Cnty., Regl. Trans. Fund Excise Tax Rev. Bonds, 5.00%, 6/1/23 AA+ 195,000 229,049 Pima Cnty., Swr. Rev. Bonds, Ser. B, 5.00%, 7/1/26 (Prerefunded 7/1/21) AA 500,000 573,735 Pima Cnty., Swr. Syst, Rev. Bonds, 5.00%, 7/1/26 AA 250,000 302,400 Pinal Cnty., Elec. Rev. Bonds (Dist. No. 3), 5.25%, 7/1/36 (Prerefunded 7/1/21) A 350,000 406,868 5.00%, 7/1/35 A 350,000 393,831 Queen Creek, Excise Tax & State Shared Rev. Rev. Bonds, 5.00%, 8/1/31 AA 500,000 583,685 Salt River, Rev. Bonds (Agricultural Impt. & Pwr. Dist. Elec. Syst.), Ser. A, 5.00%, 12/1/45 Aa1 500,000 565,515 Salt Verde, Fin. Corp. Gas Rev. Bonds 5.50%, 12/1/29 Baa1 150,000 179,939 5.00%, 12/1/37 Baa1 500,000 570,005 Student & Academic Svcs., LLC Rev. Bonds (Northern AZ Cap. Fac. Fin. Corp.), BAM, 5.00%, 6/1/25 AA 200,000 232,360 Sundance Cmnty., Fac. Dist. G.O. Bonds, MAC, 4.00%, 7/15/24 AA 250,000 269,320 Tempe, Rev. Bonds (Excise Tax), 5.00%, 7/1/31 AAA 250,000 293,298 Tempe, Indl. Dev. Auth. Rev. Bonds (Friendship Village), Ser. A, 6.25%, 12/1/42 BB-/P 250,000 260,780 U. Med. Ctr. Corp. Hosp. Rev. Bonds, FHL Banks Coll., FHLMC Coll., FNMA Coll., U.S. Govt. Coll., 5.00%, 7/1/20 (Escrowed to Maturity) AAA/P 250,000 278,900 U. Med. Ctr. Corp. Hosp. Rev. Bonds, U.S. Govt. Coll. 6.50%, 7/1/39 (Prerefunded 7/1/19) AAA/P 500,000 561,505 6.25%, 7/1/29 (Prerefunded 7/1/19) AAA/P 500,000 558,640 U. of AZ Board of Regents Syst. Rev. Bonds (Green Bond), Ser. A, 5.00%, 7/1/41 AA 200,000 225,038 5.00%, 6/1/37 Aa2 1,225,000 1,403,352 5.00%, 6/1/33 Aa2 500,000 580,625 Vistancia, Cmnty. Fac. Dist. G.O. Bonds, 5.00%, 7/15/26 A1 250,000 279,405 Yavapai Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Yavapai Regl. Med. Ctr.) Ser. A, 5.25%, 8/1/33 Baa1 100,000 108,474 5.00%, 8/1/34 Baa1 300,000 321,138 Yavapai Cnty., Indl. Dev. Ed. Auth. Rev. Bonds (Agribusiness & Equine Ctr.), 5.00%, 3/1/32 BB+ 265,000 269,065 Yuma, Indl. Dev. Auth. Hosp. Rev. Bonds (Yuma Regl. Med. Ctr.), Ser. A, 5.25%, 8/1/32 A- 400,000 450,620 Guam (1.9%) Territory of GU, Govt. Hotel Occupancy Tax Rev. Bonds, Ser. A, 6.00%, 11/1/26 A- 250,000 282,150 Territory of GU, Govt. Ltd. Oblig. Rev. Bonds (Section 30), Ser. A, 5.75%, 12/1/34 (Prerefunded 12/1/19) BBB+ 250,000 280,470 Territory of GU, Govt. Wtr. Wks. Auth. Wtr. & Waste Wtr. Syst. Rev. Bonds, 5.625%, 7/1/40 A- 150,000 160,070 Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A, 5.50%, 10/1/40 Baa2 100,000 105,702 Nevada (0.4%) Reno, Sales Tax VRDN (Reno Trans. Rail Access Corridor (ReTRAC)), 0.70%, 6/1/42 VMIG1 180,000 180,000 New York (1.3%) NY State Dorm. Auth. Rev. Bonds, Ser. 15B-B, 5.00%, 3/15/35 AAA 500,000 575,195 Puerto Rico (0.2%) Children's Trust Fund Tobacco Settlement (The) Rev. Bonds, 5.50%, 5/15/39 Ba1 100,000 100,453 Texas (0.6%) SA Energy Acquisition Pub. Fac. Corp. Rev. Bonds (Gas Supply), 5.50%, 8/1/25 A3 250,000 284,978 Virgin Islands (0.8%) VI Tobacco Settlement Fin. Corp. Rev. Bonds, 5.00%, 5/15/31 A3 335,000 335,590 TOTAL INVESTMENTS Total investments (cost $41,583,148) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2016 through February 28, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $44,756,971. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Fitch are indicated by "/F." Securities rated by Putnam are indicated by "/P." The Putnam rating categories are comparable to the Standard & Poor's classifications. If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. For further details regarding security ratings, please see the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $41,574,326, resulting in gross unrealized appreciation and depreciation of $2,635,940 and $441,403, respectively, or net unrealized appreciation of $2,194,537. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. On Mandatory Put Bonds, the rates shown are the current interest rates at the close of the reporting period and the dates shown represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Education 19.5% Utilities 17.7 Prerefunded 17.2 Tax bonds 13.4 Local debt 11.1 Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives are also valued at fair value following procedures approved by the Trustees. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $43,768,415 $448 Totals by level $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Arizona Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 27, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: April 27, 2017
